DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-2 & 4-13 are pending and have been examined in this application.

Claim Warnings
Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a measurement air control unit” in claim 1. The generic placeholder being “unit” with the associated function of controlling air measurement.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the applicant’s specification, “a measurement control unit” has been stated to be “can include electrical circuits and software” (Paragraph 0023). Therefore, a measurement control unit has been interpreted to be electric circuits and software or their equivalence.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an air guidance device” in claim 1. The generic placeholder being “device” with the associated function of guiding airflow.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

When turning to the specification, the only structure to perform the function is that inside the device is “a recirculation flap” (Paragraph 0029). Therefore, an air guidance device has been interpreted to be a recirculation flap or its equivalence.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control device in claim 1. The generic placeholder being “device” with the associated function of controlling the air guidance device.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the applicant’s specification, “a control device” has been stated to be “can include electrical circuits and software” (Paragraph 0028). Therefore, a control device has been interpreted to be electric circuits and software or their equivalence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) Claim 7 recites the limitation “the air quality sensors . . . for measuring the internal air” in lines 2-5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the air quality sensors . . . for measuring the internal air” has been construed to be that if there are sensors for measuring the ambient or internal air respectively, they are only active when the ambient or internal air is being measured respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN203221853U to Jianjun in view of DE102009034633A1 to Freund.

A) As per Claims 1 & 13, Jianjun teaches a motor vehicle comprising an interior ventilation system (Jianjun: Pg. 1, Paragraph 1), comprising: 
an air measurement chamber (Jianjun: Figure 1, Item 30), separate from an air guidance device for a passenger compartment of the vehicle (Jianjun: Figure 6; Item 40 Pg. 3, Paragraph 6, Figure 1 Item 10 & 20 connect directly to their sources and are separate from Purifier system which is inside HVAC system [pg. 4, Paragraph 12]) into which ambient air from surroundings of the motor vehicle is deliverable via an external air feed line and internal air of the motor vehicle is deliverable via an internal air feed line, the external air feed line and the internal air feed line being separate from feed lines of the air guidance device; 
an air quality sensor (Jianjun: Figure 1, item 30 has PM2.5 detector with all air from Items 10 & 20 going to the same volume in 30) for measuring a harmful substance content in air disposed in a common volume in the air measurement chamber; 
an air guidance device for the passenger compartment of the vehicle that, depending on a setting, takes air for ventilation of the internal space of the motor vehicle at least predominantly from the surroundings of a vehicle or the interior of the vehicle, or stops the ventilation of the internal space (Jianjun: systems takes air for purification from interior or surroundings of a vehicle; Pg. 3, Paragraph 6).
Jianjun does not teach multiple air quality sensors

a control device that controls the air guidance device depending on measurement results of the air quality sensors and a comparison of the relative quality of the internal air and the ambient air.
However, Freund teaches multiple air quality sensors (Freund: Figure 1, Items 20, 22, 24, 26 & 30; Paragraph 0043),
a measurement air control unit that is adapted to selectively supply the air quality sensor in the common volume in the air measurement chamber with ambient air and internal air received from the external air feed line and the internal air feed line, respectively (Freund: Paragraphs 0056-0061),
a control device that controls the air guidance device depending on measurement results of the air quality sensors and a comparison of the relative quality of the internal air and the ambient air (Freund: Paragraphs 0056-0061).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jianjun by adding multiple sensors to control whether airflow comes from the internal or external feed lines, as taught by Freund, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Jianjun with these aforementioned teachings of Freund with the motivation of being able to automatically choose the most safe and comfortable source of air (internal or external) for the occupant at any given time.

B) As per Claim 2, Jianjun in view of Freund teaches that the air quality sensors comprise a PM sensor for measuring a fine dust content in the ambient air (Jianjun: Figure 1, item 30 has PM2.5 detector), a NOx sensor for measuring a NOx content in the ambient air, and a CO sensorPage 2 of 11Application No. 15/868,325Attorney Docket No. 080437.PA530US for measuring a CO content in the ambient air (Freund: Paragraph 0058).

C) As per Claim 4, Jianjun in view of Freund teaches that the air quality sensors comprise a CO2 sensor for measuring a CO2 content in the internal air, and the control device is adapted, on exceeding a 2 content, to control the air guidance device so that the air for the ventilation of the internal space is at least predominantly taken from the surroundings of the vehicle (Freund: Paragraph 0059).

D) As per Claim 5, Jianjun in view of Freund teaches that the control device is adapted, on exceeding at least one limit value for fine dust content, NOx content or CO content, to control the air guidance device so that the air for the ventilation of the internal space is at least predominantly taken from the interior of the vehicle (Freund: Paragraph 0058) or an air feed is inhibited if the limit value for the CO2 content is not exceeded or a screen detector signals a fogged windshield.

E) As per Claim 6, Jianjun in view of Freund teaches that the air measurement chamber is embodied in a housing to which the air quality sensors are attached, and the housing comprises a single interface for connecting to a vehicle bus (Freund: Paragraph 0043, common connection [analogous to bus] for all sensors).


Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianjun in view of Freund as applied to claims 1, 4 or 5 above, and further in view of US Patent Publication Number 20120015594 A1 to Yenneti.

A) As per Claims 9-12, Jianjun in view of Freund teaches all the limitations except that the air quality sensors comprise a VOC sensor for measuring a content of volatile hydrocarbons in the internal air, and the control device is adapted, on exceeding a limit value for the VOC content, to control the air guidance device so that the air for the ventilation of the internal space is at least predominantly taken from the surroundings of the vehicle.
However, Yenneti teaches an air quality sensors comprise a VOC sensor for measuring a content of volatile hydrocarbons in the internal air, and the control device is adapted, on exceeding a limit value for the VOC content, to control the air guidance device so that the air for the ventilation of the internal 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jianjun in view of Freund by adding a VOC sensor to measure internal air, as taught by Yenneti, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Jianjun in view of Freund with these aforementioned teachings of Yenneti with the motivation of being able to control for uncomfortable or unsafe levels of VOCs inside the cabin and allow fresh air in accordingly.


Claims 1, 7-8 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianjun in view of US Patent Number 5,377,528 to Dauvergne.

A) As per Claims 1 & 13, Jianjun teaches a motor vehicle comprising an interior ventilation system (Jianjun: Pg. 1, Paragraph 1), comprising: 
an air measurement chamber (Jianjun: Figure 1, Item 30), separate from an air guidance device for a passenger compartment of the vehicle (Jianjun: Figure 6; Item 40 Pg. 3, Paragraph 6, Figure 1 Item 10 & 20 connect directly to their sources and are separate from Purifier system which is inside HVAC system [pg. 4, Paragraph 12]) into which ambient air from surroundings of the motor vehicle is deliverable via an external air feed line and internal air of the motor vehicle is deliverable via an internal air feed line, the external air feed line and the internal air feed line being separate from feed lines of the air guidance device; 
an air quality sensor (Jianjun: Figure 1, item 30 has PM2.5 detector with all air from Items 10 & 20 going to the same volume in 30) for measuring a harmful substance content in air disposed in a common volume in the air measurement chamber; 
an air guidance device for the passenger compartment of the vehicle that, depending on a setting, takes air for ventilation of the internal space of the motor vehicle at least predominantly from the 
Jianjun does not teach multiple air quality sensors
a measurement air control unit that is adapted to selectively supply the air quality sensor in the common volume in the air measurement chamber with ambient air and internal air received from the external air feed line and the internal air feed line, respectively,
a control device that controls the air guidance device depending on measurement results of the air quality sensors and a comparison of the relative quality of the internal air and the ambient air.
However, Dauvergne teaches multiple air quality sensors (Dauvergne: Figure 3, items 78),
a measurement air control unit that is adapted to selectively supply the air quality sensor in the common volume in the air measurement chamber with ambient air and internal air received from the external air feed line and the internal air feed line (Dauvergne: Col. 2, lines 64-68), respectively,
a control device that controls the air guidance device depending on measurement results of the air quality sensors and a comparison of the relative quality of the internal air and the ambient air (Dauvergne: sensors in Item 42 control fresh vs. recirculating airflow; Col. 1, lines 48-56).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jianjun by adding multiple sensors to control whether airflow comes from the internal or external feed lines, as taught by Dauvergne, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Jianjun with these aforementioned teachings of Dauvergne with the motivation of being able to automatically choose the most safe and comfortable source of air (internal or external) for the occupant at any given time.

B) As per Claim 7, Jianjun in view of Dauvergne teaches that the measurement air control device only switches the air quality sensors that are provided for measuring the ambient air to be active if the air measurement chamber is supplied with ambient air, and only switches the air quality sensors that are provided for measuring the internal air to be active if the air measurement chamber is supplied with 

C) As per Claim 8, Jianjun teaches the measurement air control device is adapted for controlling air flow control element, which selectively deliver air via the external air feed line or the internal air feed line (Jianjun: Figure 1, item 60).
Jianjun does not teach that the air flow control elements comprise a fan, a pump and/or a vacuum generator.
However, Dauvergne teaches that the air flow control elements comprise a fan, a pump and/or a vacuum generator (Dauvergne: Col. 3, lines 39-47).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jianjun by adding a pump, as taught by Dauvergne, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Jianjun with these aforementioned teachings of Dauvergne with the motivation of being able to regulate airflow sampling rates while maintaining a compact size.


Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-2 & 4-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.
A) The Applicant asserts that none of the references teach a selectively supply of air to the common volume. The Examiner respectfully disagrees. Jianjun literally shows this as Item 60. Therefore in combination with the control unit of Freund and Dauvergne cited above certainly teaches all the limitations and therefore the rejections are proper and have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Allen R Schult/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762